Citation Nr: 0622923	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  98-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a 
gastrointestinal disorder, to include as secondary to 
service-connected prostatitis, including treatment for 
same.  

2.  Entitlement to service connection for otitis media.  

3.  Entitlement to service connection for a bilateral 
hearing loss disability.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to service connection for a disability 
manifested by chronic pelvic pain, claimed as secondary to 
service-connected prostatitis.  

6.  Entitlement to a disability rating in excess of 50 
percent for a major depressive disorder.  

7.  Entitlement to a disability rating in excess of 20 
percent for a scar of the penis, with history of 
Peyronie's disease.  

8.  Entitlement to a compensable disability rating for 
prostatitis.  

9.  Entitlement to an effective date earlier than October 
20, 1994 for a total disability rating based on individual 
unemployability (TDIU).  

10.  Entitlement to an effective date earlier than August 
8, 2001, for a finding that the veteran is permanently and 
totally disabled.  (This issue was previously listed as 
entitlement to an effective date earlier than August 8, 
2001 for eligibility for Dependent's Educational 
Assistance under Chapter 35 of Title 38, United States 
Code.)  


REPRESENTATION
 
Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In April 1990, the RO denied service connection for 
Peyronie's disease.  In September 1990, following a 
hearing at the RO, a RO hearing officer denied service 
connection for prostatitis, a chronic nervous condition 
claimed as secondary to prostatitis, service connection 
for sexual dysfunction, claimed as secondary to 
prostatitis, and service connection for scarring of the 
penis to include Peyronie's disease.  

In October 1991, the Board denied service connection for 
scarring of the penis and Peyronie's disease.  The Board 
also denied reopening of claims for service connection for 
prostatitis, a psychiatric disability and sexual 
dysfunction.  The veteran appealed to the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims) (herein "the Court).  In 
December 1992, the Court affirmed the denial of service 
connection for Peyronie's disease and reopening claims for 
service connection for a psychiatric disability and sexual 
dysfunction.  The Court vacated and remanded the Board 
decisions denying service connection for scarring of the 
penis and reopening the claim for service connection for 
prostatitis.  The Board remanded those issues in June 
1993.  

In July 1994, the Board granted service connection for 
scarring of the penis and for prostatitis.  In September 
1994, the RO assigned noncompensable evaluations for both 
disabilities.  

In September 1995, the RO continued noncompensable 
evaluations for the scar of the penis and prostatitis, and 
denied service connection for sexual dysfunction and a 
nervous disorder as secondary to the scar of the penis and 
prostatitis.  

In April 1996, the RO denied reopening claims for service 
connection for Peyronie's disease, sexual dysfunction, and 
a psychiatric condition.  

In August 1997, the Board remanded the claims for 
increased (compensable) ratings for prostatitis and a scar 
of the penis, as well as claims for secondary service 
connection for Peyronie's disease, sexual dysfunction, and 
a psychiatric disorder.  The case was remanded for medical 
records and genitourinary and mental examinations.  
Records were received, and the requested examinations were 
completed in February 1998.  

The gastrointestinal disorder at issue was initially 
characterized as indigestion.  In December 1997, the RO 
denied service connection for indigestion.  

In June 1998, the RO increased the evaluation of the scar 
of the penis from noncompensable to 20 percent disabling.  
The veteran was also granted special monthly compensation 
for loss of use of a creative organ.  Service connection 
for an acquired psychiatric disorder, as secondary to a 
service-connected disability was granted, with a rating of 
50 percent and an effective date of October 20, 1994.  

In another rating decision, later in June 1998, the RO 
granted a total disability rating based on individual 
unemployability (TDIU) and assigned an effective date of 
October 20, 1994.  Eligibility to Dependents' Educational 
Assistance was denied.  Entitlement to special monthly 
compensation on account of being in need of regular aid 
and attendance, or being housebound, was also denied.  

In October 1998, the Board remanded the veteran's claim 
for service connection for a gastrointestinal disorder.  
In a separate decision, dated in October 1998, the Board 
granted service connection for Peyronie's disease and 
denied a compensable rating for prostatitis.  

In February 2000, the Board denied an effective date 
earlier than October 20, 1994 for a total disability 
rating based on individual unemployability (TDIU) and 
remanded a claim of entitlement to service connection for 
a gastrointestinal disorder.  In was noted that a 
gastrointestinal examination requested by the Board in 
October 1998 had not been done.  The gastrointestinal 
examination, with a medical opinion, has since been 
obtained.  

In July 2001, pursuant to a Joint Remand, the United 
States Court of Appeals for Veterans Claims (Court) 
vacated the Board's February 2000 decision denying an 
earlier effective date for TDIU and remanded the matter 
for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA).  

In August 2001, the RO determined the veteran had basic 
eligibility for Dependents Educational Assistance under 
38 U.S.C. Chapter 35, effective from the date of that 
rating, August 8, 2001.  The Board finds this issue is 
better stated as entitlement to an effective date earlier 
than August 8, 2001, for a finding that the veteran is 
permanently and totally disabled, in as much as the 
veteran is pursuing CHAMPVA (Civilian Health and Medical 
Program VA) benefits for his dependents, and not 
Dependent's Educational Assistance under Chapter 35 of 
Title 38, United States Code.  

In May 2002, the Board denied entitlement to an effective 
date earlier than October 20, 1994 for a total disability 
rating based on individual unemployability (TDIU).  The 
Board also remanded the claim for service connection for a 
gastrointestinal disorder for examination of the veteran.  
The veteran was subsequently afforded an examination.  

In December 2002, the Court vacated the Board's decision 
denying an effective date earlier than October 20, 1994 
for a total disability rating based on individual 
unemployability (TDIU), and remanded the matter for action 
consistent with a joint motion for remand.  That motion 
emphasized VCAA compliance.  

In February 2003, the RO denied service connection for 
otitis media and a bilateral hearing loss.  

In December 2003, the Board considered whether prior 
decisions of the Board of Veterans' Appeals (Board) 
promulgated in September 1971, February 1974, July 1975, 
March 1977, April 1985, September 1986, May 1989, October 
1991, June 1993, July 1994, August 1997, October 1998, and 
February 2000 should be revised or reversed on the grounds 
of clear and unmistakable error (CUE); and denied the 
motion.  

Also, in December 2003, the Board remanded the issues of 
entitlement to an effective date earlier than October 20, 
1994 for a total disability rating based on individual 
unemployability (TDIU); entitlement to an effective date 
earlier than August 8, 2001 for eligibility for 
Dependent's Educational Assistance under Chapter 35 of 
Title 38, United States Code; and entitlement to service 
connection for a gastrointestinal disorder.  

The December 2003 Board remand noted that the effective 
date issues had previously been denied by the Board, had 
been appealed to the Court, and had been vacated by the 
Court and remanded for VCAA compliance.  The Board 
remanded the effective date issues so the RO could provide 
the veteran with VCAA complying notice.  Review of the 
file, including the VCAA letter sent in January 2005, does 
not disclose any notice telling the veteran what evidence 
is needed to substantiate his claims for earlier effective 
dates.  The Court has held that a remand by the Board 
confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders and 
that VA has a duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Consequently, the Board must again remand these 
issues.  

A VCAA notice was issued by the RO in January 2005.  It 
notified the veteran of the evidence needed for service 
connection and otherwise complied with the VCAA notice 
requirements for the claim of entitlement to service 
connection for a gastrointestinal disorder.  The veteran 
was afforded a gastrointestinal examination in May 2005.  
A supplemental statement of the case was issued in June 
2005.  

A June 2005 rating decision denied service connection for 
PTSD and chronic pelvic pain, claimed as secondary to 
service-connected prostatitis.  That rating decision also 
continued a 50 percent for a major depressive disorder, a 
20 percent for a scar of the penis, with history of 
Peyronie's disease, and a noncompensable disability rating 
for prostatitis.  

The issues of entitlement to an effective date earlier 
than October 20, 1994 for a total disability rating based 
on individual unemployability (TDIU), and entitlement to 
an effective date earlier than August 8, 2001, for a 
finding that the veteran is permanently and totally 
disabled due to his service-connected disabilities, as 
well as entitlement to service connection for otitis media 
and a bilateral hearing loss, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The competent medical evidence shows the veteran does 
not have a gastrointestinal disorder that began during or 
is linked to service, nor does it show that he has a 
gastrointestinal disorder that was caused or aggravated by 
his service-connected prostatitis, to include treatment 
for same.  

2.  The preponderance of the evidence is against a current 
diagnosis of PTSD due to a verified in-service stressor or 
that was caused or aggravated by the veteran's service-
connected scar on the penis with Peyronie's disease.  

3.  The competent medical evidence shows the veteran does 
not have a disability manifested by pelvic pain, separate 
and distinct from his service-connected prostatitis and 
Peyronie's disease that began during or is linked to 
service, or was caused or aggravated by his service-
connected prostatitis or Peyronie's disease.  

4.  The veteran's service-connected major depressive 
disorder is symptomatic and productive of social and 
industrial impairment but it does not result in more than 
considerable impairment, nor is it manifested by more than 
occupational and social impairment with reduced 
reliability and productivity; it does not result in 
occupational and social impairment with deficiencies in 
most areas resulting in inability to establish and 
maintain effective relationships.   

5.  The service-connected scar of the penis, with history 
of Peyronie's disease does not require the wearing of 
absorbent materials and is not analogous to the removal of 
half or more of the penis.  

6.  The preponderance of competent medical evidence 
establishes that the veteran's prostatitis is essentially 
asymptomatic; it is not productive of obstructive 
uropathy, nor does it necessitate the wearing of absorbent 
material, long term drug therapy, or result in episodic 
hospitalization.  


                                                                   
CONCLUSIONS OF LAW

1.  A gastrointestinal disease was not incurred in or 
aggravated by active service, nor is it proximately due to 
or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2005).  

2.  Service connection for claimed PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005). 

3.  A claimed disability manifested by chronic pelvic 
pain, separate and distinct from the veteran's service-
connected prostatitis and Peyronie's disease, was not 
incurred in or aggravated by active service, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2005). 

4.  The criteria for a disability rating in excess of 50 
percent for a major depressive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.129, 4.130, 4.132, Diagnostic Code 9411 
(as in effect prior to and since November 7, 1996). 

5.  The criteria for a disability rating in excess of 20 
percent for a scar of the penis, with history of 
Peyronie's disease, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.7, 4.20, 
4.115a, 4.115b and Diagnostic Codes 7520, 7521, 7522 
(2005).  

6.  The criteria for a compensable disability rating for 
prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 
Part 4, including §§ 4.7, 4.20, 4.31, 4.115a, 4.115b and 
Diagnostic Code 7527 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law 
redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Implementing 
regulations were published.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 
112, 120, 121 (2004) held, in part, that a VCAA notice, 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of October 2002, January 
2005, and August 2005 discloses that they complied with 
all the requirements as described by the Court.  
Particularly, the wording of the VCAA notice adequately 
informed the claimant that he should provide "any" 
evidence in his possession pertaining to the claim; that 
he should give VA everything he had pertaining to the 
claim.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), 
the Court of Appeals for Veterans' Claims (Court) held 
that, for claims filed before the enactment of the VCAA 
(November 9, 2000), such as some currently before the 
Board, a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  VCAA 
notice was not provided to the veteran before some of the 
RO decisions that are the subject of this appeal, because 
those RO decisions were issued before the enactment of 
VCAA.  The RO obviously could not inform the veteran of 
law that did not exist.  Moreover, in Pelegrini, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO 
decision had already occurred.  See also VAOPGCPREC 7-
2004.  

In Pelegrini, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
That was done for some issues in this case.  The October 
2002 VCAA letter was sent to the veteran before the rating 
decision was made on his otitis and hearing loss claims in 
February 2003.  

Moreover, the file reflects a continuous flow of 
information to the veteran.  The VCAA letters and other 
correspondence notified the veteran and his representative 
of the status of the evidence as it was developed and of 
the need for substantiating evidence from him.  While 
these were post decisional documents, they gave the 
veteran several opportunities to respond before the RO 
last re-adjudicated his claim.  Any deficits in the 
original notice were cured long before the case came to 
the Board and are no more than non-prejudicial error.  The 
veteran was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA" and thus VA "essentially cured the error in the timing 
of notice."  See Mayfield v. Nicholson, 19 Vet. App. 103, 
128, 129 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (due process concerns with respect to 
VCAA notice must be pled with specificity).  The January 
2005 VCAA letter was sent long before the RO last 
adjudicated the issues for two supplemental statements of 
the case, issued in December 2005.  Significantly, the 
evidence does not show, nor does the appellant contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  That is, 
there has been no plausible showing of how the essential 
fairness of the adjudication was affected.  See Mayfield, 
at 123.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records 
which the veteran adequately identified and authorized VA 
to obtain.  All relevant Federal records have been 
obtained.  The service medical records are in the claims 
folder.  VA records have been obtained.  The veteran has 
been examined by VA and medical opinions have been 
rendered.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  That is, the veteran has been afforded 
appropriate examinations to determine whether he has a 
gastrointestinal disorder, PTSD, or a disability 
manifested by chronic pelvic pain linked to service or to 
a service-connected disability, and examinations to 
determine the severity of his service-connected major 
depression, prostatitis, and scar on the penis with 
Peyronie's disease.  These latter examinations were 
adequate for rating purposes.  There is no reasonable 
possibility that further assistance would aid in 
substantiating any of the claims addressed in this 
decision.  See Wensch v. Principi, 15 Vet. App. 362 (2001) 
[citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) for 
the holding that VCAA does not apply where there is 
extensive factual development, reflected both in the 
record on appeal and the Board's decision, which indicates 
no reasonable possibility that further assistance would 
aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the 
appellant nor the representative has asserted that the 
case requires further development or action under VCAA or 
its implementing regulations.  

Thus, the Board finds VA has completed its duties under 
VCAA and implementing regulations.  Further, VA has 
completed the development of this case under all 
applicable law, regulations and VA procedural guidance.  
See also 38 C.F.R. § 3.103 (2005).  Therefore, it would 
not abridge the appellant's rights under VCAA and 
implementing regulations for the Board to proceed to 
review the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed 
to substantiate his claim for service connection, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must 
consider whether the veteran has been prejudiced thereby).  
In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection (and increased ratings) 
addressed in this decision, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Criteria for Service Connection   

Service connection is granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must 
be disease or injury during service, and there must be a 
nexus or connection relating the current disability to the 
disease or injury during service.  

Further, the evidence must be competent.  That is, an 
injury during service may be verified by medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not 
been established or might reasonably be questioned.  38 
C.F.R. § 3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992)).  Where the determinative issue 
involves medical causation or a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a 
nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection may also be granted for a disability 
which is proximately due to and the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the 
other condition which is proximately due to or the result 
of a service- connected disorder).  Allen v. Brown, 7 Vet. 
App. 439 (1995).


Service Connection for a Gastrointestinal Disorder.  

A service medical record, dated in July 1951, shows the 
veteran complained of having a poor appetite.  Treatment 
was recommended.  The following day, he reported being 
constipated and was given milk of magnesia.  In October 
1951, a complaint of indigestion was treated.  On 
separation examination, in January 1953, the veteran's 
abdomen and viscera were normal.  

On VA examination in January 1971, the veteran had various 
complaints, including occasional pain in the stomach after 
meals.  His digestive system was reported to be normal.  

In a letter dated in December 1971, a private physician, 
P. L. O., M.D., noted the veteran's pulmonary impairment 
and physical findings.  There was no report of 
gastrointestinal problems.  

In 1974, the veteran was treated for genitourinary 
problems, with hospitalization in July 1974.  There is no 
evidence of gastrointestinal problems.  

In July 1976, R. H. D., M.D., reported that the veteran 
had been seen for pains in both quadrants.  Tests included 
X-rays of the kidneys and urinary bladder, which were 
normal.  It was the impression that the veteran had acute 
anxiety, mild prostatitis and congestion of the prostate 
due to sexual inactivity.  There was no diagnosis of a 
gastrointestinal disorder.  

In February 1994, the veteran was seen at a VA hospital 
for complaints of epigastric pain and heartburn.  An 
esophagogastroduodenoscopy was normal.  

A VA clinical note, dated in January 1995, shows the 
veteran complained of stomach and nerve problems.  The 
diagnosis was a neurosis.  A gastrointestinal disability 
was not diagnosed.  

In February 1997, the veteran was admitted to a private 
hospital for complaints including abdominal pain and 
diarrhea.  Colonoscopy revealed evidence of colitis 
throughout the colon.  There was evidence of ulceration 
with pseudo-tumor formation.  Multiple biopsies were 
performed.  Pathology studies of the biopsy samples 
suggested ischemic colitis.  However, the possibility of 
acute ulcerative colitis could not be ruled out.  The 
pertinent discharge diagnosis was chronic diarrhea with 
positive stool occult blood, most likely from ulcerative 
colitis.  

A private hospital record, dated in December 1997, noted 
the veteran used antibiotics for his lung disease.  The 
impression was a history of colitis secondary to multiple 
antibiotic use.  

VA clinical notes of December 2004 show the veteran was 
examined.  His abdomen was soft and nontender.  There was 
no rebound or guarding.  Bowel sounds were active.  A 
history of ulcerative colitis was noted.  

A colonoscopy was performed at the VA medical center, in 
March 2005.  The colon was quite redundant.  A polyp was 
found, snared and biopsied.  The diagnosis was adenoma of 
the ascending colon.  

The report of the May 2005 VA gastrointestinal examination 
shows that the veteran's records were reviewed.  It was 
noted that the veteran had a history of ulcerative colitis 
dating back to 1997.  He was being treated by a private 
doctor and was taking medication.  The ulcerative colitis 
was presently quiescent, with the recent colonoscopy being 
normal.  The veteran felt that his ulcerative colitis was 
caused by the antibiotics used to treat his prostatitis in 
service.  The examiner pointed out that ulcerative colitis 
is not caused by antibiotic use.  The doctor considered 
that it would not in any way be possible for him to have 
ulcerative colitis at this date secondary to antibiotics 
given in the past.  The physician reaffirmed that there 
was no correlation.  The other problem the veteran had was 
gastroesophageal reflux disease.  A history given by the 
veteran was reviewed.  The doctor reported that the 
veteran's symptoms and treatment did not start until the 
late 1970's or early 1980's.  The physician noted that 
there was no correlation of the veteran's service time and 
the illnesses in service to the current gastroesophageal 
reflux disease.  The clinician concluded that the veteran 
had two gastrointestinal problems, gastroesophageal reflux 
disease and ulcerative colitis, which were well controlled 
on medication.  The physician did not think that there was 
any likelihood that either disorder had its onset in 
service or in no way were they linked to any incident of 
service or caused by or aggravated by the veteran's 
service-connected prostatitis or treatment for same.  

The veteran had some acute and transitory gastrointestinal 
upsets during service.  These cleared and there was no 
evidence of any symptomatology from October 1951 through 
separation in January 1953.  The report of the separation 
examination, in January 1953, is highly probative because 
it was done by trained medical personnel shortly before 
the veteran finished his active service.  This report 
shows the veteran's abdomen and viscera were normal.  
Thereafter, many years passed without a medically 
documented continuity of gastrointestinal symptoms.  In 
fact, the veteran did seek medical treatment for other 
conditions, without mention of gastrointestinal symptoms.  
This is evidence against the claim.  Evidence of a 
prolonged period without medical complaint and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Turning to the medical evidence, there is no competent 
evidence from a medical professional connecting the 
current gastrointestinal disorder to the veteran's active 
service or to any of his service-connected disabilities.  
The veteran's assertion that his gastrointestinal 
disorders are linked to service or a service-connected 
disability is merely his claim.  As a layman, he is not 
competent to present a medical opinion on the cause of a 
disorder or its relationship to other disorders.  
38 C.F.R. § 3.159 (2005).  See also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The competent evidence that does address 
the questions at hand includes a recent opinion from a VA 
physician.  Following the May 2005 VA examination, the 
physician concluded that the veteran's gastrointestinal 
disorders were not connected to service or to his service-
connected prostatitis.  

Consequently, the Board concludes that the service medical 
records, the absence of medical documentation for years 
after service, and the medical opinion based on 
examination of the veteran and review of his records 
provide a preponderance of evidence which establishes that 
his gastrointestinal disorders were not incurred in or 
aggravated by service, nor were they caused or aggravated 
by a service-connected disability.  As the preponderance 
of the evidence is against the veteran's claim, the 
benefit of the doubt doctrine is not applicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Service Connection for Post-Traumatic Stress Disorder 
(PTSD).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) 
of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2005).  

The service medical and personnel records show that the 
veteran served during the Korean War but was stationed 
on Okinawa; they do not show that he was in combat or 
that he was even in Korea.  

On VA examination in January 1971, the veteran had 
various complaints, including nervousness.  He was 
given a psychiatric evaluation.  There were no 
complaints of experiences during service.  The veteran 
spoke of health problems and business reversals.  The 
impression was an adjustment reaction to adult life.  

The report of a private mental health center is dated in 
November 1971.  It shows that the veteran was disabled by 
Black lung and had some business reverses and owed some 
people money.  As to his service, it was noted that he 
served from 1951 to 1953, was a truck driver and received 
an honorable discharge.  The diagnosis was a depressive 
neurosis.  The examiner commented that the depressive 
neurosis was associated with situational problems and the 
veteran's lung difficulties.   

In a letter dated in December 1971, a private physician, 
P. L. O., M.D., noted the veteran's pulmonary impairment 
and physical findings.  There was no report of PTSD.  

In 1974, the veteran was treated for genitourinary 
problems, with hospitalization in July 1974.  Chronic 
anxiety was also diagnosed on the July 1974 
hospitalization.  

In July 1976, R. H. D., M.D., reported that the veteran 
had been seen for pains in both quadrants.  It was the 
impression that the veteran had acute anxiety, mild 
prostatitis and congestion of the prostate due to sexual 
inactivity.  The doctor believed that the veteran's loss 
of sexual ability was primarily related to anxiety.  

In the July 1977 report of a private mental health clinic, 
it was noted that the veteran felt that his problems began 
in service when a canker developed on his penis.  He later 
developed prostatitis.  He had a serious preoccupation 
with sexual problems throughout his life.  The diagnosis 
was a neurotic depressive reaction.  

When seen at a private psychiatric center in October 1994, 
the veteran gave a history dating his illness back to his 
Korean War days in 1951 to 1953.  He indicated that during 
that time, he developed a chancroid of the penis after 
contracting venereal disease in Korea.  He also developed 
prostatitis, apparently due to the venereal disease.  The 
diagnosis was a major affective disorder.  The doctor 
expressed the opinion that the veteran's current 
depressive difficulty was related to his service in Korea, 
including penile chancroid, prostatitis, and subsequent 
developments which resulted in sexual dysfunction.  

The report of the April 1995 VA mental examination shows 
that the veteran acknowledged he was stationed on Okinawa 
for 15 months during the Korean War.  He claimed he was 
stationed in a war zone and reported that he was not 
exposed to combat.  He felt anxious and depressed 
secondary to his inability to perform sexually.  The 
doctor concluded that from the current history and record, 
it appeared that the veteran did suffer with chronic 
genitourinary trouble which affected his sexual 
relationship, and caused chronic depression and anxiety.  
(Service connection is currently in effect for a 
depressive disorder; the issue here is PTSD.)  The 
diagnoses were major depression and anxiety disorder.  
There was no report of PTSD stressors, symptoms or 
diagnosis.  

A VA mental health clinic record, dated in January 1996 
shows that veteran was examined at length.  He was in the 
Korean Wra but never saw combat.  The doctor noted that 
there was no PTSD.  

The clinical record from the veteran's private physician, 
dated in September 1997, noted that the veteran had a 
problem with a chancroid in service.  The diagnosis was a 
major depression.  

A private psychological evaluation of the veteran is dated 
in March 2003.  It was noted that the veteran had been in 
service for two years and had been on Okinawa.  He drove a 
truck, was in the infantry, and was a 90-millimeter gun 
loader.  The doctor stated that prostatitis was first 
diagnosed in service and the veteran was said to have 
caught some form of venereal disease.  There were no 
complaints of a PTSD stressor event in service.  The 
veteran's health problems were discussed at length.  It 
was reported that the veteran had PTSD symptoms secondary 
to his penile implant.  Psychiatric symptoms were 
detailed.  The diagnoses were major depressive disorder, 
recurrent, severe without psychotic features, generalized 
anxiety disorder, and PTSD.  The psychologist concluded 
that the veteran presented with a great deal of anxiety 
and depression, along with PTSD symptoms from a genital 
problem received while in service.  He asserted that this 
was confirmed by test results.  The doctor went on to say 
that all of the psychiatric diagnoses, including 
depression, anxiety, and PTSD appeared to be directly 
related to the veteran's penile condition.  

VA clinical notes for 2003, 2004 and 2005 are of record.  
They reflect some psychiatric symptoms, without evidence 
of any of a stressor for a diagnosis of PTSD.  

The veteran was afforded a VA mental examination in 
February 2005.  His claims folder and medical records were 
reviewed.  He complained of difficulty dealing with his 
genitourinary disorders.  The diagnosis was a major 
depressive disorder, moderate, chronic.  The examiner 
noted the private psychologist's report of March 2003 in 
which he diagnosed PTSD.  It was emphasized that the 
veteran did not display all of the DSM-IV criteria 
necessary for a diagnosis of PTSD.  The veteran stated 
that he had PTSD because he occasionally had nightmares 
about being in a war.  When asked to describe his primary 
symptoms, he stated that he was unable to have sex and had 
destroyed his wife's life.  He said he had nightmares of 
fighting a war.  His wife heard him hollering and woke him 
up.  He could not remember when his last nightmare was.  
It was noted that the veteran reported experiencing 
intense psychological distress at exposure to cues that 
reminded him of his dysfunction.  He was preoccupied with 
his sexual dysfunction consistent with the service-
connected diagnosis.  He did report markedly diminished 
interest or participation in significant activities that 
was consistent with depression.  He had a foreshortened 
sense of the future and a negative interpretation of life 
as far as it concerned his sexual functioning.  However, 
he did not report persistent symptoms of increased arousal 
as indicated by hyperstartle/hypervigilance response.  He 
did not report any night mares concerning his sexual 
functioning.  He did not persistently re-experience 
traumatic events through recollections or dreams of actual 
events.  His main focus was on his loss of functioning.  
The examiner concluded that diagnoses of depression and 
generalized anxiety disorder were the most consistent 
diagnoses with the symptomatology the veteran displayed.  
The concluding diagnosis was a major depressive disorder.     

There is no doubt that the stresses related to the 
veteran's service-connected genitourinary problems 
resulted in a psychiatric disability.  Secondary service 
connection for the veteran's major depressive disorder was 
granted for that reason.  However, the preponderance of 
the competent medical evidence is against a current 
diagnosis of PTSD.  

The American Psychiatric Association has determined that 
the essential feature of PTSD is the development of 
characteristic symptoms following exposure to an extreme 
traumatic stressor involving direct personal experience of 
an event that involves actual or threatened death or 
serious injury, or other threat to ones physical 
integrity; or witnessing an event that involves death, 
injury, or a threat to the physical integrity of another 
person; or learning about unexpected or violent death, 
serious harm, or threat of death or injury experienced by 
a family member or other close associate.  Diagnostic and 
Statistical Manual of Mental Disorders 424 (4th ed. 1994) 
(DSM-IV).  VA has adopted the diagnostic criteria of DSM-
IV.  38 C.F.R. § 4.125 (2005).  

The psychological examination which diagnosed PTSD in 1993 
appears to base that diagnosis on the stress of the 
veteran's sexual dysfunction.  However, multiple 
subsequent examinations failed to result in a diagnosis of 
PTSD and the February 2005 VA psychiatric examination, 
which included a review of the record, provided a detailed 
description of the veteran's symptomatology and analysized 
those symptoms in detail.  It determined that the veteran 
did not meet the diagnostic criteria for PTSD.  Rather, it 
was concluded that the veteran's sexual worries led to a 
diagnosis of major depressive disorder, which is already 
service-connected.  This report, along with the numerous 
other reports with agreeing diagnoses, provides a 
preponderance of evidence showing that the veteran does 
not have a current diagnosis of PTSD.  The law requires 
that in order for service connection to be granted, there 
must be a current disability.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  As the preponderance of the evidence is 
against the veteran's claim for service connection for 
PTSD, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Chronic Pelvic Pain, Claimed as Secondary to Service-
Connected Prostatitis.  

Initially, the Board notes that the veteran has submitted 
articles and treatises on prostatitis and its effects.  
Treatise evidence must "not simply provide speculative 
generic statements not relevant to the veteran's claim".  
Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, 
the treatise evidence, "standing alone", must discuss 
"generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts 
rather than on an unsubstantiated lay medical opinion."  
Ibid. (citing Sacks v. West, 11 Vet. App. 314, 317 
(1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (medical treatise evidence must demonstrate 
connection between service incurrence and present injury 
or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) ("generic statement about the possibility of a link 
between chest trauma and restrictive lung disease is too 
general and inconclusive.  But see Mattern v. West, 12 
Vet. App. 222, 227 (1999) (generally, an attempt to 
establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise is 
too general and inconclusive (quoting Sacks, supra).  

The Federal Circuit in Hensley v. West, in considering the 
use of treatise evidence wrote, "A veteran with a 
competent medical diagnosis of a current disorder may 
invoke an accepted medical treatise in order to establish 
the required nexus; in an appropriate case it should not 
be necessary to obtain the services of medical personnel 
to show how the treatise applies to his case." Hensley, 
212 F.3d at 1265 (citing Wallin, supra).  See Timberlake 
v. Gober, 14 Vet. App. 122, 130 (2000).  

The Board has reviewed the treatise evidence submitted by 
the veteran; however it is too general and inconclusive to 
establish that the veteran has chronic pelvic pain, 
secondary to his service-connected prostatitis.  

In May 2003, through his attorney, the veteran claimed 
that he had chronic pelvic pain secondary to his service-
connected prostatitis.  At that time, he did not allege 
any treatment or diagnosis.  He has subsequently asserted 
that VA and private clinical records support the claim.  
The Board has reviewed the extensive record and concludes 
that while occasional complaints are of record, the most 
probative evidence is found in the report of the recent VA 
examination, which shows that the veteran's prostatitis 
remains asymptomatic and does not cause chronic pelvic 
pain or other secondary disability.  Even if the veteran 
has pain due to his prostate disorder, such would be 
considered in rating his prostatitis.  There must be an 
additional diagnosed disability in order for VA 
compensation benefits to be awarded.  VA does not 
generally grant service connection for pain alone, without 
an identified underlying basis for the symptom.  That is, 
"pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may 
be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded 
in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  (The notable exception is 38 
C.F.R. § 3.317, which permits, in some circumstances, 
service connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.)  Thus, even 
though the veteran has complaints of pelvic pain, there is 
no medical or competent evidence of a diagnosis of an 
underlying disability manifested by pain, other than from 
his already service-connected disabilities.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310 (a) (2005)) and 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the 
other condition which is proximately due to or the result 
of a service- connected disorder).  Allen v. Brown, 7 Vet. 
App. 439 (1995).  However, there is no medical evidence of 
a chronic disability manifested by pelvic pain, separate 
and distinct from the veteran's current service-connected 
disabilities, to include prostatitis and a scar on the 
penis with Peyroine's disease.

In April 1985, B. D. B., M.D., wrote that the veteran 
continued to have trouble off and on with his prostate 
gland and had seen a urologist.  There was no mention of 
chronic pelvic pain.  

In a letter dated in January 1993, a private urologist, S. 
M. S., M.D., wrote that the veteran was seen for an 
elevated PSA (prostate specific antigen).  Ultrasound and 
biopsy tests were negative.  The PSA of 12 was consistent 
with prostatic inflammation.  The doctor noted past 
treatment in 1990 for a glanular deformity from a 
chancroid in service.  The doctor felt that, based on 
records provided by the veteran, he had the chancroid in 
service.  

Also in January 1993, the veteran's private physician, F. 
J. S., D.O., wrote that from the records, it seemed that 
the prostatitis began during service.  

The veteran has asserted that a July 1993 letter from a 
private urologist supports his claim.  Review of the 
letter shows that it discusses the results of a prostate 
biopsy and the need for continued follow-up with a local 
urologist.  A December 1993 addendum report of a 
transurethral resection of the prostate shows diagnoses of 
prostatic glandular hyperplasia of the prostate, atrophy 
with regenerative change, and chronic inflammation with 
superimposed focal acute inflammation.  These findings in 
1993 reflect treatment and do not show that the service 
connection prostatitis is now causing or aggravating 
disability separate and distinct from what is already 
service connected; it does not show a chronic disability 
manifested by pelvic pain.  

Private hospital records show the veteran was admitted in 
August 1993 for complaints of suprapubic pain, hesitancy, 
straining to urinate, a poor stream and nocturia, 4 to 5 
times a night.  Previous testing showed benign prostate 
hypertrophy and his PSA was elevated.  Genitourinary 
examination disclosed a scar at the glans penis from 
previous surgery and a small Peyronie's plaque at the 
distal dorsal end of the penis.  Testicles were normal 
without mass or tenderness.  Rectal examination showed the 
prostate to be moderately enlarged, smooth rubbery and 
firm.  No hard nodules were felt.  The impression was high 
PSA and Peyronie's disease.  Further testing was 
recommended.  A cystoscopy was performed, revealing 
prostate lobes to be enlarged laterally, with moderate to 
severe obstruction.  An August 1993 letter from A. M. M., 
M.D., provided similar information.  

The report of the September 1993 VA genitourinary 
examination reveals that the veteran complained of 
nocturia 4 to 5 times a night, as well as hesitancy, an 
intermittent stream, occasional dysuresia, feeling of 
incomplete emptying, and partial erection.  Objectively, 
there was a defect in the glans of the penis, with a 
portion of the dorsum of the glans missing.  It was well 
healed with a skin graft, but the coronal edge was 
irregular.  There was some scarring along the shaft 
consistent with Peyronie's disease.  Testicles and 
epididymis were normal.  Digital rectal examination 
revealed 30 to 35 grams of soft prostatic tissue, 
compressible, with no hard nodules noted.  There was some 
induration consistent with scarring.  Nocturia was 4 to 5 
times a night.  Daytime voiding was every 30 minutes to 2 
hours.  The only pain reported was occasional dysuria.  
Pads were not used.  The diagnosis was history of 
urethritis and prostatitis, Peyronie's disease by history 
with surgical removal, circumcision for removal of 
chancroid, and elevated PSA.  In November 1993, a VA 
doctor expressed the opinion that it was impossible to 
document a true chronic prostatitis.  

Private hospital records document a transurethral 
resection of the prostate in December 1993.  

In January 1994, a VA physician expressed the opinion that 
it was as likely as not that the veteran's penile 
deformity and in-service penile lesion or cancroid 
occurred at the time of service.  (Again, service 
connection is already in effect for this condition, along 
with prostatitis, and the issues of whether increased 
ratings are warranted for these latter disabilities are 
addressed below.)

The veteran had surgical treatment of sexual dysfunction 
with an inflatable implant in March 1994.  The history 
obtained at that time noted that he had been symptomatic 
prior to his December 1993 transurethral resection of the 
prostate.  Since then, he had a good urinary stream, no 
burning, and did not have to strain to urinate.  Nocturia 
was one to two times.   

In April 1994, a private urologist, B. G. T., M.D., wrote 
that the veteran had a history of hesitancy, poor urinary 
stream, and nocturia.  There was no mention of chronic 
pelvic pain.  He underwent a transurethral resection of 
the prostate, which revealed inflammatory changes in the 
prostate.  

The report of the April 1995 VA genitourinary examination 
shows that the veteran's records were reviewed.  There was 
a penile lesion and a chancroid secondary to severe 
balanitis in June 1953.  The veteran was present in 
Okinawa with urethritis and some severe lesions of the 
glans penis which were not specifically defined.  He was 
later seen with what sounded like a condyloma acuminata or 
genital warts and growth on the glans, associated with 
ulceration.  The doctor commented that it was impossible 
to say whether this was the original infection or a later 
contracted disease.  It was noted that the veteran had a 
transurethral resection of the prostate in December 1993.  
The pathology report revealed benign prostatic 
hyperplasia, atrophic degenerative changes, focal and 
acute inflammation and no mention of chronic inflammation.  
The veteran had insertion of an inflatable prosthesis 
implant in March 1994.  The veteran complained of being 
real sore and cold.  He could satisfy himself, but not his 
wife, causing conflict.  He described voiding 
intermittently a slow stream, which improved with 
antibiotics.  He described nocturia one to two times a 
night.  He described no dysuria or hematuria.  As to pain, 
the veteran complained of pain on the end of the penis; 
however palpation of the penis did not elicit particular 
tenderness.  There was no incontinence.  The doctor noted 
a slight curvature of the distal glans at the junction of 
the shaft to the glans penis.  There was a portion of the 
dorsum of the right glans which was absent due to prior 
surgery.  The doctor estimated the missing portion as 1/4 to 
? of the glans.  The penile prothesis seemed adequate for 
penetration and the veteran agreed.  He was apparently 
able to reach a climax with fluid going back into his 
bladder.  The doctor expressed the opinion that impotence 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In April 1990, the RO denied service connection for 
Peyronie's disease.  In September 1990, following a 
hearing at the RO, a RO hearing officer denied service 
connection for prostatitis, a chronic nervous condition 
claimed as secondary to prostatitis, service connection 
for sexual dysfunction, claimed as secondary to 
prostatitis, and service connection for scarring of the 
penis to include Peyronie's disease.  

In October 1991, the Board denied service connection for 
scarring of the penis and Peyronie's disease.  The Board 
also denied reopening of claims for service connection for 
prostatitis, a psychiatric disability and sexual 
dysfunction.  The veteran appealed to the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims) (herein "the Court).  In 
December 1992, the Court affirmed the denial of service 
connection for Peyronie's disease and reopening claims for 
service connection for a psychiatric disability and sexual 
dysfunction.  The Court vacated and remanded the Board 
decisions denying service connection for scarring of the 
penis and reopening the claim for service connection for 
prostatitis.  The Board remanded those issues in June 
1993.  

In July 1994, the Board granted service connection for 
scarring of the penis and for prostatitis.  In September 
1994, the RO assigned noncompensable evaluations for both 
disabilities.  

In September 1995, the RO continued noncompensable 
evaluations for the scar of the penis and prostatitis, and 
denied service connection for sexual dysfunction and a 
nervous disorder as secondary to the scar of the penis and 
prostatitis.  

In April 1996, the RO denied reopening claims for service 
connection for Peyronie's disease, sexual dysfunction, and 
a psychiatric condition.  

In August 1997, the Board remanded the claims for 
increased (compensable) ratings for prostatitis and a scar 
of the penis, as well as claims for secondary service 
connection for Peyronie's disease, sexual dysfunction, and 
a psychiatric disorder.  The case was remanded for medical 
records and genitourinary and mental examinations.  
Records were received, and the requested examinations were 
completed in February 1998.  

The gastrointestinal disorder at issue was initially 
characterized as indigestion.  In December 1997, the RO 
denied service connection for indigestion.  

In June 1998, the RO increased the evaluation of the scar 
of the penis from noncompensable to 20 percent disabling.  
The veteran was also granted special monthly compensation 
for loss of use of a creative organ.  Service connection 
for an acquired psychiatric disorder, as secondary to a 
service-connected disability was granted, with a rating of 
50 percent and an effective date of October 20, 1994.  

In another rating decision, later in June 1998, the RO 
granted a total disability rating based on individual 
unemployability (TDIU) and assigned an effective date of 
October 20, 1994.  Eligibility to Dependents' Educational 
Assistance was denied.  Entitlement to special monthly 
compensation on account of being in need of regular aid 
and attendance, or being housebound, was also denied.  

In October 1998, the Board remanded the veteran's claim 
for service connection for a gastrointestinal disorder.  
In a separate decision, dated in October 1998, the Board 
granted service connection for Peyronie's disease and 
denied a compensable rating for prostatitis.  

In February 2000, the Board denied an effective date 
earlier than October 20, 1994 for a total disability 
rating based on individual unemployability (TDIU) and 
remanded a claim of entitlement to service connection for 
a gastrointestinal disorder.  In was noted that a 
gastrointestinal examination requested by the Board in 
October 1998 had not been done.  The gastrointestinal 
examination, with a medical opinion, has since been 
obtained.  

In July 2001, pursuant to a Joint Remand, the United 
States Court of Appeals for Veterans Claims (Court) 
vacated the Board's February 2000 decision denying an 
earlier effective date for TDIU and remanded the matter 
for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA).  

In August 2001, the RO determined the veteran had basic 
eligibility for Dependents Educational Assistance under 
38 U.S.C. Chapter 35, effective from the date of that 
rating, August 8, 2001.  The Board finds this issue is 
better stated as entitlement to an effective date earlier 
than August 8, 2001, for a finding that the veteran is 
permanently and totally disabled, in as much as the 
veteran is pursuing CHAMPVA (Civilian Health and Medical 
Program VA) benefits for his dependents, and not 
Dependent's Educational Assistance under Chapter 35 of 
Title 38, United States Code.  

In May 2002, the Board denied entitlement to an effective 
date earlier than October 20, 1994 for a total disability 
rating based on individual unemployability (TDIU).  The 
Board also remanded the claim for service connection for a 
gastrointestinal disorder for examination of the veteran.  
The veteran was subsequently afforded an examination.  

In December 2002, the Court vacated the Board's decision 
denying an effective date earlier than October 20, 1994 
for a total disability rating based on individual 
unemployability (TDIU), and remanded the matter for action 
consistent with a joint motion for remand.  That motion 
emphasized VCAA compliance.  

In February 2003, the RO denied service connection for 
otitis media and a bilateral hearing loss.  

In December 2003, the Board considered whether prior 
decisions of the Board of Veterans' Appeals (Board) 
promulgated in September 1971, February 1974, July 1975, 
March 1977, April 1985, September 1986, May 1989, October 
1991, June 1993, July 1994, August 1997, October 1998, and 
February 2000 should be revised or reversed on the grounds 
of clear and unmistakable error (CUE); and denied the 
motion.  

Also, in December 2003, the Board remanded the issues of 
entitlement to an effective date earlier than October 20, 
1994 for a total disability rating based on individual 
unemployability (TDIU); entitlement to an effective date 
earlier than August 8, 2001 for eligibility for 
Dependent's Educational Assistance under Chapter 35 of 
Title 38, United States Code; and entitlement to service 
connection for a gastrointestinal disorder.  

The December 2003 Board remand noted that the effective 
date issues had previously been denied by the Board, had 
been appealed to the Court, and had been vacated by the 
Court and remanded for VCAA compliance.  The Board 
remanded the effective date issues so the RO could provide 
the veteran with VCAA complying notice.  Review of the 
file, including the VCAA letter sent in January 2005, does 
not disclose any notice telling the veteran what evidence 
is needed to substantiate his claims for earlier effective 
dates.  The Court has held that a remand by the Board 
confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders and 
that VA has a duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Consequently, the Board must again remand these 
issues.  

A VCAA notice was issued by the RO in January 2005.  It 
notified the veteran of the evidence needed for service 
connection and otherwise complied with the VCAA notice 
requirements for the claim of entitlement to service 
connection for a gastrointestinal disorder.  The veteran 
was afforded a gastrointestinal examination in May 2005.  
A supplemental statement of the case was issued in June 
2005.  

A June 2005 rating decision denied service connection for 
PTSD and chronic pelvic pain, claimed as secondary to 
service-connected prostatitis.  That rating decision also 
continued a 50 percent for a major depressive disorder, a 
20 percent for a scar of the penis, with history of 
Peyronie's disease, and a noncompensable disability rating 
for prostatitis.  

The issues of entitlement to an effective date earlier 
than October 20, 1994 for a total disability rating based 
on individual unemployability (TDIU), and entitlement to 
an effective date earlier than August 8, 2001, for a 
finding that the veteran is permanently and totally 
disabled due to his service-connected disabilities, as 
well as entitlement to service connection for otitis media 
and a bilateral hearing loss, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The competent medical evidence shows the veteran does 
not have a gastrointestinal disorder that began during or 
is linked to service, nor does it show that he has a 
gastrointestinal disorder that was caused or aggravated by 
his service-connected prostatitis, to include treatment 
for same.  

2.  The preponderance of the evidence is against a current 
diagnosis of PTSD due to a verified in-service stressor or 
that was caused or aggravated by the veteran's service-
connected scar on the penis with Peyronie's disease.  

3.  The competent medical evidence shows the veteran does 
not have a disability manifested by pelvic pain, separate 
and distinct from his service-connected prostatitis and 
Peyronie's disease that began during or is linked to 
service, or was caused or aggravated by his service-
connected prostatitis or Peyronie's disease.  

4.  The veteran's service-connected major depressive 
disorder is symptomatic and productive of social and 
industrial impairment but it does not result in more than 
considerable impairment, nor is it manifested by more than 
occupational and social impairment with reduced 
reliability and productivity; it does not result in 
occupational and social impairment with deficiencies in 
most areas resulting in inability to establish and 
maintain effective relationships.   

5.  The service-connected scar of the penis, with history 
of Peyronie's disease does not require the wearing of 
absorbent materials and is not analogous to the removal of 
half or more of the penis.  

6.  The preponderance of competent medical evidence 
establishes that the veteran's prostatitis is essentially 
asymptomatic; it is not productive of obstructive 
uropathy, nor does it necessitate the wearing of absorbent 
material, long term drug therapy, or result in episodic 
hospitalization.  


                                                                   
CONCLUSIONS OF LAW

1.  A gastrointestinal disease was not incurred in or 
aggravated by active service, nor is it proximately due to 
or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2005).  

2.  Service connection for claimed PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005). 

3.  A claimed disability manifested by chronic pelvic 
pain, separate and distinct from the veteran's service-
connected prostatitis and Peyronie's disease, was not 
incurred in or aggravated by active service, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2005). 

4.  The criteria for a disability rating in excess of 50 
percent for a major depressive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.129, 4.130, 4.132, Diagnostic Code 9411 
(as in effect prior to and since November 7, 1996). 

5.  The criteria for a disability rating in excess of 20 
percent for a scar of the penis, with history of 
Peyronie's disease, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.7, 4.20, 
4.115a, 4.115b and Diagnostic Codes 7520, 7521, 7522 
(2005).  

6.  The criteria for a compensable disability rating for 
prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 
Part 4, including §§ 4.7, 4.20, 4.31, 4.115a, 4.115b and 
Diagnostic Code 7527 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law 
redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Implementing 
regulations were published.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 
112, 120, 121 (2004) held, in part, that a VCAA notice, 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of October 2002, January 
2005, and August 2005 discloses that they complied with 
all the requirements as described by the Court.  
Particularly, the wording of the VCAA notice adequately 
informed the claimant that he should provide "any" 
evidence in his possession pertaining to the claim; that 
he should give VA everything he had pertaining to the 
claim.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), 
the Court of Appeals for Veterans' Claims (Court) held 
that, for claims filed before the enactment of the VCAA 
(November 9, 2000), such as some currently before the 
Board, a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  VCAA 
notice was not provided to the veteran before some of the 
RO decisions that are the subject of this appeal, because 
those RO decisions were issued before the enactment of 
VCAA.  The RO obviously could not inform the veteran of 
law that did not exist.  Moreover, in Pelegrini, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO 
decision had already occurred.  See also VAOPGCPREC 7-
2004.  

In Pelegrini, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
That was done for some issues in this case.  The October 
2002 VCAA letter was sent to the veteran before the rating 
decision was made on his otitis and hearing loss claims in 
February 2003.  

Moreover, the file reflects a continuous flow of 
information to the veteran.  The VCAA letters and other 
correspondence notified the veteran and his representative 
of the status of the evidence as it was developed and of 
the need for substantiating evidence from him.  While 
these were post decisional documents, they gave the 
veteran several opportunities to respond before the RO 
last re-adjudicated his claim.  Any deficits in the 
original notice were cured long before the case came to 
the Board and are no more than non-prejudicial error.  The 
veteran was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA" and thus VA "essentially cured the error in the timing 
of notice."  See Mayfield v. Nicholson, 19 Vet. App. 103, 
128, 129 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (due process concerns with respect to 
VCAA notice must be pled with specificity).  The January 
2005 VCAA letter was sent long before the RO last 
adjudicated the issues for two supplemental statements of 
the case, issued in December 2005.  Significantly, the 
evidence does not show, nor does the appellant contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  That is, 
there has been no plausible showing of how the essential 
fairness of the adjudication was affected.  See Mayfield, 
at 123.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records 
which the veteran adequately identified and authorized VA 
to obtain.  All relevant Federal records have been 
obtained.  The service medical records are in the claims 
folder.  VA records have been obtained.  The veteran has 
been examined by VA and medical opinions have been 
rendered.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  That is, the veteran has been afforded 
appropriate examinations to determine whether he has a 
gastrointestinal disorder, PTSD, or a disability 
manifested by chronic pelvic pain linked to service or to 
a service-connected disability, and examinations to 
determine the severity of his service-connected major 
depression, prostatitis, and scar on the penis with 
Peyronie's disease.  These latter examinations were 
adequate for rating purposes.  There is no reasonable 
possibility that further assistance would aid in 
substantiating any of the claims addressed in this 
decision.  See Wensch v. Principi, 15 Vet. App. 362 (2001) 
[citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) for 
the holding that VCAA does not apply where there is 
extensive factual development, reflected both in the 
record on appeal and the Board's decision, which indicates 
no reasonable possibility that further assistance would 
aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the 
appellant nor the representative has asserted that the 
case requires further development or action under VCAA or 
its implementing regulations.  

Thus, the Board finds VA has completed its duties under 
VCAA and implementing regulations.  Further, VA has 
completed the development of this case under all 
applicable law, regulations and VA procedural guidance.  
See also 38 C.F.R. § 3.103 (2005).  Therefore, it would 
not abridge the appellant's rights under VCAA and 
implementing regulations for the Board to proceed to 
review the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed 
to substantiate his claim for service connection, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must 
consider whether the veteran has been prejudiced thereby).  
In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection (and increased ratings) 
addressed in this decision, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Criteria for Service Connection   

Service connection is granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must 
be disease or injury during service, and there must be a 
nexus or connection relating the current disability to the 
disease or injury during service.  

Further, the evidence must be competent.  That is, an 
injury during service may be verified by medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not 
been established or might reasonably be questioned.  38 
C.F.R. § 3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992)).  Where the determinative issue 
involves medical causation or a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a 
nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection may also be granted for a disability 
which is proximately due to and the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the 
other condition which is proximately due to or the result 
of a service- connected disorder).  Allen v. Brown, 7 Vet. 
App. 439 (1995).


Service Connection for a Gastrointestinal Disorder.  

A service medical record, dated in July 1951, shows the 
veteran complained of having a poor appetite.  Treatment 
was recommended.  The following day, he reported being 
constipated and was given milk of magnesia.  In October 
1951, a complaint of indigestion was treated.  On 
separation examination, in January 1953, the veteran's 
abdomen and viscera were normal.  

On VA examination in January 1971, the veteran had various 
complaints, including occasional pain in the stomach after 
meals.  His digestive system was reported to be normal.  

In a letter dated in December 1971, a private physician, 
P. L. O., M.D., noted the veteran's pulmonary impairment 
and physical findings.  There was no report of 
gastrointestinal problems.  

In 1974, the veteran was treated for genitourinary 
problems, with hospitalization in July 1974.  There is no 
evidence of gastrointestinal problems.  

In July 1976, R. H. D., M.D., reported that the veteran 
had been seen for pains in both quadrants.  Tests included 
X-rays of the kidneys and urinary bladder, which were 
normal.  It was the impression that the veteran had acute 
anxiety, mild prostatitis and congestion of the prostate 
due to sexual inactivity.  There was no diagnosis of a 
gastrointestinal disorder.  

In February 1994, the veteran was seen at a VA hospital 
for complaints of epigastric pain and heartburn.  An 
esophagogastroduodenoscopy was normal.  

A VA clinical note, dated in January 1995, shows the 
veteran complained of stomach and nerve problems.  The 
diagnosis was a neurosis.  A gastrointestinal disability 
was not diagnosed.  

In February 1997, the veteran was admitted to a private 
hospital for complaints including abdominal pain and 
diarrhea.  Colonoscopy revealed evidence of colitis 
throughout the colon.  There was evidence of ulceration 
with pseudo-tumor formation.  Multiple biopsies were 
performed.  Pathology studies of the biopsy samples 
suggested ischemic colitis.  However, the possibility of 
acute ulcerative colitis could not be ruled out.  The 
pertinent discharge diagnosis was chronic diarrhea with 
positive stool occult blood, most likely from ulcerative 
colitis.  

A private hospital record, dated in December 1997, noted 
the veteran used antibiotics for his lung disease.  The 
impression was a history of colitis secondary to multiple 
antibiotic use.  

VA clinical notes of December 2004 show the veteran was 
examined.  His abdomen was soft and nontender.  There was 
no rebound or guarding.  Bowel sounds were active.  A 
history of ulcerative colitis was noted.  

A colonoscopy was performed at the VA medical center, in 
March 2005.  The colon was quite redundant.  A polyp was 
found, snared and biopsied.  The diagnosis was adenoma of 
the ascending colon.  

The report of the May 2005 VA gastrointestinal examination 
shows that the veteran's records were reviewed.  It was 
noted that the veteran had a history of ulcerative colitis 
dating back to 1997.  He was being treated by a private 
doctor and was taking medication.  The ulcerative colitis 
was presently quiescent, with the recent colonoscopy being 
normal.  The veteran felt that his ulcerative colitis was 
caused by the antibiotics used to treat his prostatitis in 
service.  The examiner pointed out that ulcerative colitis 
is not caused by antibiotic use.  The doctor considered 
that it would not in any way be possible for him to have 
ulcerative colitis at this date secondary to antibiotics 
given in the past.  The physician reaffirmed that there 
was no correlation.  The other problem the veteran had was 
gastroesophageal reflux disease.  A history given by the 
veteran was reviewed.  The doctor reported that the 
veteran's symptoms and treatment did not start until the 
late 1970's or early 1980's.  The physician noted that 
there was no correlation of the veteran's service time and 
the illnesses in service to the current gastroesophageal 
reflux disease.  The clinician concluded that the veteran 
had two gastrointestinal problems, gastroesophageal reflux 
disease and ulcerative colitis, which were well controlled 
on medication.  The physician did not think that there was 
any likelihood that either disorder had its onset in 
service or in no way were they linked to any incident of 
service or caused by or aggravated by the veteran's 
service-connected prostatitis or treatment for same.  

The veteran had some acute and transitory gastrointestinal 
upsets during service.  These cleared and there was no 
evidence of any symptomatology from October 1951 through 
separation in January 1953.  The report of the separation 
examination, in January 1953, is highly probative because 
it was done by trained medical personnel shortly before 
the veteran finished his active service.  This report 
shows the veteran's abdomen and viscera were normal.  
Thereafter, many years passed without a medically 
documented continuity of gastrointestinal symptoms.  In 
fact, the veteran did seek medical treatment for other 
conditions, without mention of gastrointestinal symptoms.  
This is evidence against the claim.  Evidence of a 
prolonged period without medical complaint and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Turning to the medical evidence, there is no competent 
evidence from a medical professional connecting the 
current gastrointestinal disorder to the veteran's active 
service or to any of his service-connected disabilities.  
The veteran's assertion that his gastrointestinal 
disorders are linked to service or a service-connected 
disability is merely his claim.  As a layman, he is not 
competent to present a medical opinion on the cause of a 
disorder or its relationship to other disorders.  
38 C.F.R. § 3.159 (2005).  See also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The competent evidence that does address 
the questions at hand includes a recent opinion from a VA 
physician.  Following the May 2005 VA examination, the 
physician concluded that the veteran's gastrointestinal 
disorders were not connected to service or to his service-
connected prostatitis.  

Consequently, the Board concludes that the service medical 
records, the absence of medical documentation for years 
after service, and the medical opinion based on 
examination of the veteran and review of his records 
provide a preponderance of evidence which establishes that 
his gastrointestinal disorders were not incurred in or 
aggravated by service, nor were they caused or aggravated 
by a service-connected disability.  As the preponderance 
of the evidence is against the veteran's claim, the 
benefit of the doubt doctrine is not applicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Service Connection for Post-Traumatic Stress Disorder 
(PTSD).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) 
of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2005).  

The service medical and personnel records show that the 
veteran served during the Korean War but was stationed 
on Okinawa; they do not show that he was in combat or 
that he was even in Korea.  

On VA examination in January 1971, the veteran had 
various complaints, including nervousness.  He was 
given a psychiatric evaluation.  There were no 
complaints of experiences during service.  The veteran 
spoke of health problems and business reversals.  The 
impression was an adjustment reaction to adult life.  

The report of a private mental health center is dated in 
November 1971.  It shows that the veteran was disabled by 
Black lung and had some business reverses and owed some 
people money.  As to his service, it was noted that he 
served from 1951 to 1953, was a truck driver and received 
an honorable discharge.  The diagnosis was a depressive 
neurosis.  The examiner commented that the depressive 
neurosis was associated with situational problems and the 
veteran's lung difficulties.   

In a letter dated in December 1971, a private physician, 
P. L. O., M.D., noted the veteran's pulmonary impairment 
and physical findings.  There was no report of PTSD.  

In 1974, the veteran was treated for genitourinary 
problems, with hospitalization in July 1974.  Chronic 
anxiety was also diagnosed on the July 1974 
hospitalization.  

In July 1976, R. H. D., M.D., reported that the veteran 
had been seen for pains in both quadrants.  It was the 
impression that the veteran had acute anxiety, mild 
prostatitis and congestion of the prostate due to sexual 
inactivity.  The doctor believed that the veteran's loss 
of sexual ability was primarily related to anxiety.  

In the July 1977 report of a private mental health clinic, 
it was noted that the veteran felt that his problems began 
in service when a canker developed on his penis.  He later 
developed prostatitis.  He had a serious preoccupation 
with sexual problems throughout his life.  The diagnosis 
was a neurotic depressive reaction.  

When seen at a private psychiatric center in October 1994, 
the veteran gave a history dating his illness back to his 
Korean War days in 1951 to 1953.  He indicated that during 
that time, he developed a chancroid of the penis after 
contracting venereal disease in Korea.  He also developed 
prostatitis, apparently due to the venereal disease.  The 
diagnosis was a major affective disorder.  The doctor 
expressed the opinion that the veteran's current 
depressive difficulty was related to his service in Korea, 
including penile chancroid, prostatitis, and subsequent 
developments which resulted in sexual dysfunction.  

The report of the April 1995 VA mental examination shows 
that the veteran acknowledged he was stationed on Okinawa 
for 15 months during the Korean War.  He claimed he was 
stationed in a war zone and reported that he was not 
exposed to combat.  He felt anxious and depressed 
secondary to his inability to perform sexually.  The 
doctor concluded that from the current history and record, 
it appeared that the veteran did suffer with chronic 
genitourinary trouble which affected his sexual 
relationship, and caused chronic depression and anxiety.  
(Service connection is currently in effect for a 
depressive disorder; the issue here is PTSD.)  The 
diagnoses were major depression and anxiety disorder.  
There was no report of PTSD stressors, symptoms or 
diagnosis.  

A VA mental health clinic record, dated in January 1996 
shows that veteran was examined at length.  He was in the 
Korean Wra but never saw combat.  The doctor noted that 
there was no PTSD.  

The clinical record from the veteran's private physician, 
dated in September 1997, noted that the veteran had a 
problem with a chancroid in service.  The diagnosis was a 
major depression.  

A private psychological evaluation of the veteran is dated 
in March 2003.  It was noted that the veteran had been in 
service for two years and had been on Okinawa.  He drove a 
truck, was in the infantry, and was a 90-millimeter gun 
loader.  The doctor stated that prostatitis was first 
diagnosed in service and the veteran was said to have 
caught some form of venereal disease.  There were no 
complaints of a PTSD stressor event in service.  The 
veteran's health problems were discussed at length.  It 
was reported that the veteran had PTSD symptoms secondary 
to his penile implant.  Psychiatric symptoms were 
detailed.  The diagnoses were major depressive disorder, 
recurrent, severe without psychotic features, generalized 
anxiety disorder, and PTSD.  The psychologist concluded 
that the veteran presented with a great deal of anxiety 
and depression, along with PTSD symptoms from a genital 
problem received while in service.  He asserted that this 
was confirmed by test results.  The doctor went on to say 
that all of the psychiatric diagnoses, including 
depression, anxiety, and PTSD appeared to be directly 
related to the veteran's penile condition.  

VA clinical notes for 2003, 2004 and 2005 are of record.  
They reflect some psychiatric symptoms, without evidence 
of any of a stressor for a diagnosis of PTSD.  

The veteran was afforded a VA mental examination in 
February 2005.  His claims folder and medical records were 
reviewed.  He complained of difficulty dealing with his 
genitourinary disorders.  The diagnosis was a major 
depressive disorder, moderate, chronic.  The examiner 
noted the private psychologist's report of March 2003 in 
which he diagnosed PTSD.  It was emphasized that the 
veteran did not display all of the DSM-IV criteria 
necessary for a diagnosis of PTSD.  The veteran stated 
that he had PTSD because he occasionally had nightmares 
about being in a war.  When asked to describe his primary 
symptoms, he stated that he was unable to have sex and had 
destroyed his wife's life.  He said he had nightmares of 
fighting a war.  His wife heard him hollering and woke him 
up.  He could not remember when his last nightmare was.  
It was noted that the veteran reported experiencing 
intense psychological distress at exposure to cues that 
reminded him of his dysfunction.  He was preoccupied with 
his sexual dysfunction consistent with the service-
connected diagnosis.  He did report markedly diminished 
interest or participation in significant activities that 
was consistent with depression.  He had a foreshortened 
sense of the future and a negative interpretation of life 
as far as it concerned his sexual functioning.  However, 
he did not report persistent symptoms of increased arousal 
as indicated by hyperstartle/hypervigilance response.  He 
did not report any night mares concerning his sexual 
functioning.  He did not persistently re-experience 
traumatic events through recollections or dreams of actual 
events.  His main focus was on his loss of functioning.  
The examiner concluded that diagnoses of depression and 
generalized anxiety disorder were the most consistent 
diagnoses with the symptomatology the veteran displayed.  
The concluding diagnosis was a major depressive disorder.     

There is no doubt that the stresses related to the 
veteran's service-connected genitourinary problems 
resulted in a psychiatric disability.  Secondary service 
connection for the veteran's major depressive disorder was 
granted for that reason.  However, the preponderance of 
the competent medical evidence is against a current 
diagnosis of PTSD.  

The American Psychiatric Association has determined that 
the essential feature of PTSD is the development of 
characteristic symptoms following exposure to an extreme 
traumatic stressor involving direct personal experience of 
an event that involves actual or threatened death or 
serious injury, or other threat to ones physical 
integrity; or witnessing an event that involves death, 
injury, or a threat to the physical integrity of another 
person; or learning about unexpected or violent death, 
serious harm, or threat of death or injury experienced by 
a family member or other close associate.  Diagnostic and 
Statistical Manual of Mental Disorders 424 (4th ed. 1994) 
(DSM-IV).  VA has adopted the diagnostic criteria of DSM-
IV.  38 C.F.R. § 4.125 (2005).  

The psychological examination which diagnosed PTSD in 1993 
appears to base that diagnosis on the stress of the 
veteran's sexual dysfunction.  However, multiple 
subsequent examinations failed to result in a diagnosis of 
PTSD and the February 2005 VA psychiatric examination, 
which included a review of the record, provided a detailed 
description of the veteran's symptomatology and analysized 
those symptoms in detail.  It determined that the veteran 
did not meet the diagnostic criteria for PTSD.  Rather, it 
was concluded that the veteran's sexual worries led to a 
diagnosis of major depressive disorder, which is already 
service-connected.  This report, along with the numerous 
other reports with agreeing diagnoses, provides a 
preponderance of evidence showing that the veteran does 
not have a current diagnosis of PTSD.  The law requires 
that in order for service connection to be granted, there 
must be a current disability.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  As the preponderance of the evidence is 
against the veteran's claim for service connection for 
PTSD, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Chronic Pelvic Pain, Claimed as Secondary to Service-
Connected Prostatitis.  

Initially, the Board notes that the veteran has submitted 
articles and treatises on prostatitis and its effects.  
Treatise evidence must "not simply provide speculative 
generic statements not relevant to the veteran's claim".  
Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, 
the treatise evidence, "standing alone", must discuss 
"generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts 
rather than on an unsubstantiated lay medical opinion."  
Ibid. (citing Sacks v. West, 11 Vet. App. 314, 317 
(1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (medical treatise evidence must demonstrate 
connection between service incurrence and present injury 
or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) ("generic statement about the possibility of a link 
between chest trauma and restrictive lung disease is too 
general and inconclusive.  But see Mattern v. West, 12 
Vet. App. 222, 227 (1999) (generally, an attempt to 
establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise is 
too general and inconclusive (quoting Sacks, supra).  

The Federal Circuit in Hensley v. West, in considering the 
use of treatise evidence wrote, "A veteran with a 
competent medical diagnosis of a current disorder may 
invoke an accepted medical treatise in order to establish 
the required nexus; in an appropriate case it should not 
be necessary to obtain the services of medical personnel 
to show how the treatise applies to his case." Hensley, 
212 F.3d at 1265 (citing Wallin, supra).  See Timberlake 
v. Gober, 14 Vet. App. 122, 130 (2000).  

The Board has reviewed the treatise evidence submitted by 
the veteran; however it is too general and inconclusive to 
establish that the veteran has chronic pelvic pain, 
secondary to his service-connected prostatitis.  

In May 2003, through his attorney, the veteran claimed 
that he had chronic pelvic pain secondary to his service-
connected prostatitis.  At that time, he did not allege 
any treatment or diagnosis.  He has subsequently asserted 
that VA and private clinical records support the claim.  
The Board has reviewed the extensive record and concludes 
that while occasional complaints are of record, the most 
probative evidence is found in the report of the recent VA 
examination, which shows that the veteran's prostatitis 
remains asymptomatic and does not cause chronic pelvic 
pain or other secondary disability.  Even if the veteran 
has pain due to his prostate disorder, such would be 
considered in rating his prostatitis.  There must be an 
additional diagnosed disability in order for VA 
compensation benefits to be awarded.  VA does not 
generally grant service connection for pain alone, without 
an identified underlying basis for the symptom.  That is, 
"pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may 
be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded 
in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  (The notable exception is 38 
C.F.R. § 3.317, which permits, in some circumstances, 
service connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.)  Thus, even 
though the veteran has complaints of pelvic pain, there is 
no medical or competent evidence of a diagnosis of an 
underlying disability manifested by pain, other than from 
his already service-connected disabilities.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310 (a) (2005)) and 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the 
other condition which is proximately due to or the result 
of a service- connected disorder).  Allen v. Brown, 7 Vet. 
App. 439 (1995).  However, there is no medical evidence of 
a chronic disability manifested by pelvic pain, separate 
and distinct from the veteran's current service-connected 
disabilities, to include prostatitis and a scar on the 
penis with Peyroine's disease.

In April 1985, B. D. B., M.D., wrote that the veteran 
continued to have trouble off and on with his prostate 
gland and had seen a urologist.  There was no mention of 
chronic pelvic pain.  

In a letter dated in January 1993, a private urologist, S. 
M. S., M.D., wrote that the veteran was seen for an 
elevated PSA (prostate specific antigen).  Ultrasound and 
biopsy tests were negative.  The PSA of 12 was consistent 
with prostatic inflammation.  The doctor noted past 
treatment in 1990 for a glanular deformity from a 
chancroid in service.  The doctor felt that, based on 
records provided by the veteran, he had the chancroid in 
service.  

Also in January 1993, the veteran's private physician, F. 
J. S., D.O., wrote that from the records, it seemed that 
the prostatitis began during service.  

The veteran has asserted that a July 1993 letter from a 
private urologist supports his claim.  Review of the 
letter shows that it discusses the results of a prostate 
biopsy and the need for continued follow-up with a local 
urologist.  A December 1993 addendum report of a 
transurethral resection of the prostate shows diagnoses of 
prostatic glandular hyperplasia of the prostate, atrophy 
with regenerative change, and chronic inflammation with 
superimposed focal acute inflammation.  These findings in 
1993 reflect treatment and do not show that the service 
connection prostatitis is now causing or aggravating 
disability separate and distinct from what is already 
service connected; it does not show a chronic disability 
manifested by pelvic pain.  

Private hospital records show the veteran was admitted in 
August 1993 for complaints of suprapubic pain, hesitancy, 
straining to urinate, a poor stream and nocturia, 4 to 5 
times a night.  Previous testing showed benign prostate 
hypertrophy and his PSA was elevated.  Genitourinary 
examination disclosed a scar at the glans penis from 
previous surgery and a small Peyronie's plaque at the 
distal dorsal end of the penis.  Testicles were normal 
without mass or tenderness.  Rectal examination showed the 
prostate to be moderately enlarged, smooth rubbery and 
firm.  No hard nodules were felt.  The impression was high 
PSA and Peyronie's disease.  Further testing was 
recommended.  A cystoscopy was performed, revealing 
prostate lobes to be enlarged laterally, with moderate to 
severe obstruction.  An August 1993 letter from A. M. M., 
M.D., provided similar information.  

The report of the September 1993 VA genitourinary 
examination reveals that the veteran complained of 
nocturia 4 to 5 times a night, as well as hesitancy, an 
intermittent stream, occasional dysuresia, feeling of 
incomplete emptying, and partial erection.  Objectively, 
there was a defect in the glans of the penis, with a 
portion of the dorsum of the glans missing.  It was well 
healed with a skin graft, but the coronal edge was 
irregular.  There was some scarring along the shaft 
consistent with Peyronie's disease.  Testicles and 
epididymis were normal.  Digital rectal examination 
revealed 30 to 35 grams of soft prostatic tissue, 
compressible, with no hard nodules noted.  There was some 
induration consistent with scarring.  Nocturia was 4 to 5 
times a night.  Daytime voiding was every 30 minutes to 2 
hours.  The only pain reported was occasional dysuria.  
Pads were not used.  The diagnosis was history of 
urethritis and prostatitis, Peyronie's disease by history 
with surgical removal, circumcision for removal of 
chancroid, and elevated PSA.  In November 1993, a VA 
doctor expressed the opinion that it was impossible to 
document a true chronic prostatitis.  

Private hospital records document a transurethral 
resection of the prostate in December 1993.  

In January 1994, a VA physician expressed the opinion that 
it was as likely as not that the veteran's penile 
deformity and in-service penile lesion or cancroid 
occurred at the time of service.  (Again, service 
connection is already in effect for this condition, along 
with prostatitis, and the issues of whether increased 
ratings are warranted for these latter disabilities are 
addressed below.)

The veteran had surgical treatment of sexual dysfunction 
with an inflatable implant in March 1994.  The history 
obtained at that time noted that he had been symptomatic 
prior to his December 1993 transurethral resection of the 
prostate.  Since then, he had a good urinary stream, no 
burning, and did not have to strain to urinate.  Nocturia 
was one to two times.   

In April 1994, a private urologist, B. G. T., M.D., wrote 
that the veteran had a history of hesitancy, poor urinary 
stream, and nocturia.  There was no mention of chronic 
pelvic pain.  He underwent a transurethral resection of 
the prostate, which revealed inflammatory changes in the 
prostate.  

The report of the April 1995 VA genitourinary examination 
shows that the veteran's records were reviewed.  There was 
a penile lesion and a chancroid secondary to severe 
balanitis in June 1953.  The veteran was present in 
Okinawa with urethritis and some severe lesions of the 
glans penis which were not specifically defined.  He was 
later seen with what sounded like a condyloma acuminata or 
genital warts and growth on the glans, associated with 
ulceration.  The doctor commented that it was impossible 
to say whether this was the original infection or a later 
contracted disease.  It was noted that the veteran had a 
transurethral resection of the prostate in December 1993.  
The pathology report revealed benign prostatic 
hyperplasia, atrophic degenerative changes, focal and 
acute inflammation and no mention of chronic inflammation.  
The veteran had insertion of an inflatable prosthesis 
implant in March 1994.  The veteran complained of being 
real sore and cold.  He could satisfy himself, but not his 
wife, causing conflict.  He described voiding 
intermittently a slow stream, which improved with 
antibiotics.  He described nocturia one to two times a 
night.  He described no dysuria or hematuria.  As to pain, 
the veteran complained of pain on the end of the penis; 
however palpation of the penis did not elicit particular 
tenderness.  There was no incontinence.  The doctor noted 
a slight curvature of the distal glans at the junction of 
the shaft to the glans penis.  There was a portion of the 
dorsum of the right glans which was absent due to prior 
surgery.  The doctor estimated the missing portion as 1/4 to 
? of the glans.  The penile prothesis seemed adequate for 
penetration and the veteran agreed.  He was apparently 
able to reach a climax with fluid going back into his 
bladder.  The doctor expressed the opinion that impotence 
would be permanent and most likely due to Peyronie's 
disease.  Diagnoses were Peyronie's disease by history, 
loss of portion of glans secondary to previous infection 
with chancroid and probable condyloma acuminata, impotence 
probably secondary to Peyronie's, and status post penile 
prothesis.  

In October 1995, S. M. Z., M.D. wrote that he had treated 
the veteran for recurrent prostatitis since 1986.  He was 
first diagnosed with Peyronie's disease in June 1989.  The 
doctor believed the veteran's impotence resulted from the 
prostatitis rather than Peyronie's disease since his 
sexual dysfunction consisted of a lack of erection rather 
than penetration interference from penile deformity which 
could be caused by Peyronie's disease.  There was no 
mention of chronic pelvic pain.  

In October 1995, a private urologist, S. M. S., M.D., 
confirmed that patients with chronic prostatitis will 
develop erectile dysfunction and erectile dysfunction 
could lead to Peyronie's disease.  The doctor also wrote 
that not all patients with chronic prostatitis will 
develop erectile dysfunction and not all patients with 
erectile dysfunction will develop Peyronie's disease.  
There was no mention of chronic pelvic pain.  

In a letter dated in January 1996, Dr. S. M. S. wrote that 
the veteran had an elevated PSA and an ultrasound test of 
the prostate was negative.  A biopsy disclosed benign 
tissue and chronic prostatitis.  The doctor reported past 
treatment of Peyronie's disease and a reconstructive 
procedure, in 1990 for repair of a glandular deformity, 
which resulted from a chancroid in service.  There no 
mention of pelvic pain.  

The veteran's private physician reported evaluating the 
veteran in October 1996.  The veteran complained of 
hesitancy in initial voiding, diminution of the caliber 
and force of the urinary stream, post void dribbling, a 
sensation of incomplete emptying of the bladder and 
occasional urinary retention.  In the doctor's opinion, 
the veteran continued to suffer from prostatitis.  
Objective findings were not reported.  There was no 
mention of chronic pelvic pain.  

Pursuant to a remand by this Board, the veteran had a VA 
genitourinary examination in February 1998.  The examiner 
reviewed the record and commented that the veteran had the 
same complaints with no additional findings since the 
April 1995 VA examination.  The veteran had a penile 
prosthesis with a questionable disruption of the left 
DynaFlex cylinder.  He had a lesion which had been 
resected on the distal right glans of the penis.  He 
reported that this had undergone a cosmetic repair twice.  
Testes were bilaterally descended, without any mass.  
Femoral pulses where 2+ bilaterally.  Peroneal sensation 
was intact.  Rectal examination indicated the prostate to 
be 25 grams and smooth.  The impression was Peyronie's 
disease by history; remote history of chancroid and 
probable condyloma acuminatum occurring in 1953; erectile 
dysfunction, most likely secondary to Peyronie's disease; 
and, transurethral resection of the prostate and history 
of prostatitis.  There was no mention of chronic pelvic 
pain.  

In October 1998, the Board determined that the veteran's 
prostatitis was currently asymptomatic and denied a 
compensable rating.  

VA clinical notes show that in February 2004 there was an 
elevated PSA.  The pain scale was 0.  Examination of the 
prostate, in August 2004, resulted in normal findings.  
The pain scale remained 0 in January 2005.  

The veteran was given a VA genitourinary examination in 
March 2005.  His history revealed a complicated condition 
with chronic prostatitis, status post transurethral 
resection of the prostate (TURP), and the placement of an 
inflatable penile prosthesis in 1994, with replacement in 
1998 and 1999.  He was specifically examined because of 
his complaints of chronic pelvic pain.  The prostate had a 
palpable median defect, consistent with his previous TURP 
surgery.  There as no tenderness, masses, or nodules.  
Overall, the prostate was symmetric and benign to 
palpation.  The bladder flow rate and volume were 
measured.  The veteran complained of obstructed voiding 
symptoms and he was scheduled for a cystoscopy.  

The cystoscopy was done in May 2005.  The prostate itself 
showed an open bladder neck without any evidence of 
prostatic obstruction or signs of edema or infection.  It 
was the doctor's impression that the veteran had an open 
bladder neck and no evidence of urinary obstruction, and 
no evidence of current prostatitis or obstructive 
uropathy.  The doctor restated that, currently, the 
veteran was not suffering from prostatitis or any 
obstructive uropathy that could be causing prostatitis.  

VA clinical notes dated in October 2005 show that the 
veteran complained of chronic prostatitis and said, "They 
told me the chronic prostatitis was causing my back pain, 
pain in my groin, and in my prostate."  He put his pain at 
3.  There was some tenderness to palpation of the back 
muscles.  The assessment was low back pain and chronic 
prostatitis.  Treatment was provided.  The veteran's 
prostatitis is addressed below.  There is no competent 
opinion that indicates a chronic disability manifested by 
pelvis pain separate and distinct from what is already 
service connected.

While some of the treatises submitted by the veteran 
discuss chronic pelvic pain, they do not indicate that it 
occurs with all cases of prostatitis or otherwise provide 
sufficient evidence to support the conclusion that the 
veteran has chronic pelvic pain.  There is no competent 
medical evidence diagnosing a disability manifested by 
chronic pelvic pain or relating such to a service-
connected disability, such as his prostatitis.  

As previously indicated, even assuming that the episode of 
pain in October 2005 was related to the prostate, such 
episodic symptoms would be part of the disability for 
which service connection has already been granted.  There 
is no competent evidence that the veteran has a separate 
disability of a disability manifested by chronic pelvic 
pain.  The most probative evidence in this case comes from 
the February and May 2005 VA examinations of the veteran.  
These reports provide a preponderance of competent medical 
which establishes that the veteran's prostatitis does not 
cause chronic pelvic pain or more to the point here, does 
not cause or aggravate a claimed disability manifested by 
chronic pelvic pain.  

As the preponderance of the evidence is against the claim 
for service-connected for a disability manifested by 
pelvic pain, to include on a secondary basis, the claim 
must be denied.  38 U.S.C.A. § 5107(b).  


Increased Ratings

Disability ratings are determined by the application of 
the Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See 
also 38 C.F.R. §§ 4.1, 4.2 (2004).  The Board has 
considered all the evidence of record.  However, the most 
probative evidence of the degree of impairment consists of 
records generated in proximity to and since the claim on 
appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A Major Depressive Disorder, Currently Rated as 50 Percent 
Disabling.  

There was a change in the rating criteria during the 
processing of the veteran's claim.  The new rating 
criteria are not retroactive and must be applied as of the 
effective date of the change.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003).  As previously noted above, the old criteria 
may be applied prior to and from the effective date if 
more favorable.

Prior to November 7, 1996, psychoneurotic disorders were 
evaluated as follows:
*	Where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in 
virtual isolation in the community; with totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior; with the 
veteran demonstrably unable to obtain or retain 
employment................................................................100 percent.  
*	If the ability to establish and maintain effective or 
favorable relationships with people was severely 
impaired, with the psychoneurotic symptoms of such 
severity and persistence that there was severe 
impairment in the ability to obtain or retain 
employment...............................................................70 percent.  
*	Where the ability to establish or maintain effective 
or favorable relationships with people was 
considerably impaired; and by reason of 
psychoneurotic symptoms the reliability, flexibility 
and efficiency levels were so reduced as to result in 
considerable industrial impairment......................50 percent.  
*	Where there is definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people, so that the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to 
produce definite industrial 
impairment...............................................................30 percent.  
*	If the manifestations were less than the criteria for 
the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social 
and industrial impairment......................................................10 
percent.  
*	Where there were neurotic symptoms which might 
somewhat adversely affect relationships with others 
but which did not cause impairment of working ability 
..............................................................0 percent.  
38 C.F.R. Part 4, Codes 9400-9411 (1996) (effective prior 
to November 7. 1996).  

Effective on and after November 7, 1996, the General 
Rating Formula for Mental Disorders, including the 
veteran's service-connected major depressive disorder, is: 

*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own 
name.............................................................................
......100 percent; 
*	Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective 
relationships.............................................70 
percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social 
relationships................................................50 percent; 
*	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)............................................................................30 
percent; 
*	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous 
medication...............................................
...............................10 percent; 
*	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication...................................................
.0 percent. 
38 C.F.R. § 4.130, Code 9434 (2005).  

The report of a private mental health center is dated in 
November 1971.  It shows a diagnosis was a depressive 
neurosis.  In the July 1977 report of a private mental 
health clinic resulted in the diagnosis of a neurotic 
depressive reaction.  When seen at a private psychiatric 
center in October 1994, the diagnosis was a major 
affective disorder.  These reports did not provide mental 
status evaluation or otherwise sufficient evidence to rate 
the disability.  

The report of the April 1995 VA mental examination shows 
that the veteran felt anxious and depressed secondary to 
his inability to perform sexually.  On mental status 
evaluation, he was alert, oriented, cooperative, 
hypoactive, walked slowly, had a constricted affect, had 
decreased intensity, and was dysphoric with an anxious 
mood.  His rate of speech was coherent and logical, with 
no evidence of looseness of association, flight of ideas, 
or other thought disorder.  There were no hallucinations 
or delusions.  He was not suicidal or homicidal.  The 
veteran's concentration was good.  His long term, short 
term and immediate recall were intact.  Judgment was good.  
Insight was adequate.  His fund of knowledge was average.  
The doctor concluded that from the current history and 
record, it appeared that the veteran did suffer with 
chronic genitourinary trouble which affected his sexual 
relationship, and caused chronic depression and anxiety.  
The diagnoses were major depression and anxiety disorder.  
The GAF was 45.  The global assessment of functioning 
(GAF) is a scale reflecting the psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 41 to 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  

A VA mental health clinic record, dated in January 1996 
shows that veteran was examined at length.  He was in the 
Korean War but never saw combat.  The doctor noted that 
there was no PTSD.  The veteran's complaints were 
detailed, without mental status evaluation findings.  The 
impression was a generalized anxiety disorder.  The GAF 
was 65.  A GAF from 61 to 70 indicates some mild symptoms, 
(e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships. See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995). 

The clinical record from the veteran's private physician, 
dated in September 1997, noted that the veteran had a 
problem with a chancroid in service.  The diagnosis was 
major depression.  

A June 1998 rating decision granted service connection for 
an acquired psychiatric disorder (depression) as secondary 
to a service-connected disability of a scar on the penis 
and sexual dysfunction, with an evaluation of 50 percent, 
effective October 20, 1994.  The veteran did not make a 
timely appeal of the rating.  In May 2003, his attorney 
requested increased rating for his service-connected 
disabilities.  

A private psychological evaluation of the veteran is dated 
in March 2003.  It was reported that the veteran had a 
great deal of depression and anxiety.  On mental status 
examination, the veteran was adequately dressed and 
groomed.  There was no evidence of neglect of personal 
appearance and hygiene, as required for a 70 percent 
rating; or of an inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene), as required for a 100 percent rating.  He was 
appropriately talkative and rapport was easily 
established.  There was no evidence of speech being 
intermittently illogical, obscure, or irrelevant as 
required for a 70 percent rating; or of gross impairment 
in communication consistent with a 100 percent rating.  

He cried profusely at times when discussing his situation, 
which is consistent with the disturbances of motivation 
and mood that are part of the criteria for the current 50 
percent rating.  

The veteran's affect was somewhat labile and his mood was 
dysphoric and anxious.  These findings are closer to the 
criteria for the 30 percent rating and certainly do not 
exceed the criteria for the 50 percent rating.  They do 
not approximate the deficiencies in mood and near-
continuous depression affecting the ability to function 
independently, which is associated with a 70 percent 
rating.  Nor do the findings approximate any of the 
criteria for the 100 percent rating.  

The veteran was oriented in all spheres.  There was no 
evidence of hallucinations, delusions, or paranoia.  All 
mental functions, including fund of information, judgment, 
abstract reasoning, and ability to perform calculations, 
attention and concentration were within essentially 
average ranges for his age and station in life.  All 
memory functions, including immediate, recent, and remote, 
also appeared intact.  These findings clearly do not 
exceed the criteria for the current 50 percent rating and 
do not approximate the much more extensive impairment 
required for either 70 percent or 100 percent ratings.  

Pertinent diagnoses were major depressive disorder, 
recurrent, severe without psychotic features and 
generalized anxiety disorder.  The examiner felt that the 
Global Assessment of Functioning (GAF) was 50.  A GAF of 
41 to 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  Richard, supra 
Carpenter, supra.

VA clinical notes for 2003, 2004 and 2005 are of record.  
They reflect some psychiatric symptoms, without evidence 
of any of the criteria for a higher rating.  

The veteran was afforded a VA mental examination in 
February 2005.  His claims folder and medical records were 
reviewed.  He complained of difficulty dealing with his 
genitourinary disorders.  On mental status examination, he 
was noted to be casually dressed and appropriately 
groomed.  He was cooperative, alert and oriented as to 
person, time, place, and situation.  His speech was clear, 
coherent , and of normal rate and volume.  Receptive and 
expressive communication appeared to be grossly intact.  
There were no signs of circumstantiality, tangentiality 
preservation, neologisms, paraphasias, loose associations, 
or flight of ideas.  His thought processes showed no 
unusual ideations, signs or symptoms of any formal thought 
disorder.  There were no indications of delusions.  His 
insight and judgment were fair.  There was no suicidal 
ideation.  His mood was depressed and his affect was 
distressed when he talked about his sexual problems.  He 
was quite concrete in his interpretation of sayings and 
proverbs.  He could state only the most basic similarities 
between objects.  Deficits in calculation and recall were 
noted.  The diagnosis was a major depressive disorder, 
moderate, chronic.  The GAF was 58.  A GAF from 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with co-workers).  

The most probative evidence as to whether the veteran 
meets the criteria for a higher evaluation are found in 
the extensive details of the private and VA examinations.  
These examinations both show that the veteran consistently 
exhibits criteria consistent with no more than the current 
50 percent rating.  The average of the GAF scores is also 
consistent with no more than occupational and social 
impairment with reduced reliability and productivity, 
within the meaning of the applicable rating criteria.  

Looking first at the rating criteria in effect when the 
veteran filed his claims for service connection for his 
psychiatric disability, the preponderance of the evidence 
is against more than a considerable social and industrial 
impairment.  The medical reports provide the most 
probative evidence as to the extent of the disability and 
demonstrate that the degree of impairment did not 
approximate the severe level required for a 70 percent 
rating or the totally incapacitating symptoms required for 
a 100 percent rating.  

Turning to the new criteria, as discussed in detail above, 
the medical reports make it very clear that the veteran 
does not have the psychiatric disability manifestations 
which approximate the higher, 70 percent or 100 percent 
ratings.  While the veteran may feel that his service-
connected psychiatric disability warrants a higher 
evaluation, the most probative evidence comes from the 
detail examinations by trained medical professionals and 
the extensive findings in those reports establish by a 
preponderance of evidence that the veteran's service-
connected psychiatric disorder does not approximate the 
criteria for a higher rating.  Consequently, the appeal is 
denied.  

A Scar of the Penis, with History of Peyronie's Disease, 
Currently Rated as 20 Percent Disabling.  

In October 1998, the Board granted service connection for 
Peyronie's disease, finding it to be related to the 
service-connected loss of erectile dysfunction.  The RO 
effectuated the grant in a December 1998 rating decision, 
rating it as part of the service-connected penile 
deformity with loss of erectile power, already assigned a 
20 percent rating.  

In May 2003, the veteran through his attorney, claimed an 
increase rating for his service-connected Peyronie's 
disease.  He did not allege any specific symptoms.  

As noted by the RO in its December 1998 rating decision, 
there are no specific rating criteria for Peyronie's 
disease, so it must be rated under an analogous rating 
code for a disability of similar location and function.  
38 C.F.R. § 4.20 (2005).  

The Board has considered rating the scarring, but that 
only provides a 10 percent rating for superficial scars 
and would not provide a basis for a higher rating.  
38 C.F.R. § 4.118, Codes 7802, 7803, 7804 (2005).  

A deformity of the penis with loss of erectile function 
will be rated as 20 percent disabling.  38 C.F.R. 
§ 4.115b, Code 7522.  A 20 percent rating is also provided 
where the glans of the penis has been removed.  38 C.F.R. 
§ 4.115b, Code 7521.  The next higher rating, 30 percent, 
requires removal of half or more of the penis, or rate the 
disability as voiding dysfunction.  38 C.F.R. § 4.115b, 
Code 7524.  

For Voiding dysfunction: Rate the particular condition as 
urine leakage, frequency, or obstructed voiding:  
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
      Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day...........................60 percent;
      Requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per 
day.......................................................
........................................40 percent;
      Requiring the wearing of absorbent materials which 
must be changed less than 2 times per 
day......................................................................20 percent.  

In this case, the genitourinary notes and examination 
reports are set forth in detail above, in the section 
discussing the claim for service connection for chronic 
pelvic pain.  The February and May 2005 examinations 
provide the information needed to rate the disability.  
There is no competent evidence that the veteran has lost 
his entire glans penis or any other part of the penis and 
it is not apparent that his genitourinary disorder 
requires the wearing of absorbent materials.  That is, 
there is no competent evidence that the disability 
approximates any applicable criteria for a rating in 
excess of the current 20 percent.  38 C.F.R. § 4.7 (2005).   
Therefore, an increased rating cannot be assigned.  

A Compensable Disability Rating for Prostatitis.  

The Board initially notes that the veteran has submitted 
numerous articles and treatises on prostatitis.  While 
these provide general information on the disorder, they do 
not provide information to rate the extent of the 
disability in this case.  

In October 1998, the Board determined that the veteran's 
prostatitis was current asymptomatic and denied a 
compensable rating.  

In May 2003, the veteran through his attorney, claimed an 
increase rating for his service-connected prostatitis.  He 
did not allege any specific symptoms.  He subsequently 
alleged pain in that area.  

The evidence pertaining to the prostate is set out in 
detail above, in the section addressing the veteran's 
claim that his service-connected prostatitis caused 
chronic pelvic pain.  The findings on the February and 
March 2005 examinations and cystoscopy are more probative 
than the veteran's complaints, voiced in October 2005.  
The objective findings show that the veteran does not 
currently have prostatitis symptoms.  Because there is no 
current symptomatology or functional impairment currently 
associated with this condition, a compensable rating is 
not warranted at this time.  

Specifically, prostate disorders are rated on voiding 
dysfunction or urinary tract infection, which ever is 
predominant.  38 C.F.R. § 4.115b, Code 7527 (2005).  

Voiding dysfunction:
  Rate particular condition as urine leakage, frequency, 
or obstructed voiding:  
  Continual Urine Leakage, Post Surgical Urinary 
Diversion, Urinary Incontinence, or Stress Incontinence:
      Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day...........................60 percent;
      Requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per 
day.......................................................
........................................40 percent;
      Requiring the wearing of absorbent materials which 
must be changed less than 2 times per 
day......................................................................20 percent.  

Urinary tract infection:
  Poor renal function: Rate as renal dysfunction.
      Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management................................................
................................................30 
percent;
      Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive 
management................................................
.............10 percent.
38 C.F.R. § 4.115a (2004).  

All compensable ratings for voiding dysfunction require 
the wearing of absorbent materials which must be changed 
daily.  38 C.F.R. § 4.115a (2005).  In this case, there is 
no competent evidence that the veteran is required to wear 
such absorbent materials.  The veteran has not reported 
wearing such materials and there is no evidence that a 
doctor or other medical professional has ever recommended 
the use of such materials.  As there is no competent 
evidence that the veteran approximates the criteria for a 
compensable rating for voiding dysfunction, a 
noncompensable rating must be assigned.  38 C.F.R. §§ 4.7, 
4.31 (2005).   

Looking to the rating criteria for urinary tract 
infection, there is no evidence that the veteran's 
prostatitis requires hospitalization or long term drug 
therapy.  Here, again, as there is no competent evidence 
that the veteran approximates the criteria for a 
compensable rating for urinary tract infection, a 
noncompensable rating must be assigned.  38 C.F.R. §§ 4.7, 
4.31 (2005).   



Other Criteria and Extraschedular Rating  

The Board has considered all possible avenues to increase 
the compensation for the service-connected disabilities 
and finds that the veteran has already been awarded 
special monthly compensation for loss of use of a creative 
organ.  

The potential application of various provisions of Title 
38 of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran 
as required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board, as did the RO (see 
statement of the case), finds that the evidence of record 
does not present such "an exceptional or unusual 
disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that 
any of his service-connected disabilities addressed in 
this decision has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

Service connection for a gastrointestinal disorder, to 
include as secondary to service-connected prostatitis, 
including treatment for same is denied.  

Service connection for PTSD is denied.  

Service connection for a disability manifested by chronic 
pelvic pain, claimed as secondary to service-connected 
prostatitis, is denied.  

A disability rating in excess of 50 percent for a major 
depressive disorder is denied.  

A disability rating in excess of 20 percent for a scar of 
the penis, with history of Peyronie's disease, is denied.  

A compensable disability rating for prostatitis is denied.  


REMAND

Permanency of the veteran's total disability was denied in 
an unappealed rating decision dated in February 2000.  In 
September 2000, the veteran contacted the RO and indicated 
that he wanted to submit a claim for permanent and total 
disability status to establish CHAMPVA entitlement for his 
wife.  It was noted that treatment was received in June 
2000.  A notation dated in October 2000 reflects that 
CHAMPVA benefits had been denied because the veteran had 
not yet been determined to be permanently and totally 
disabled.  In August 2001, the RO reviewed the file and 
determined the veteran was permanently and totally 
disabled, effective August 8, 2001, and had basic 
eligibility for Dependents Educational Assistance under 
38 U.S.C. Chapter 35.  

In January 2002, the veteran responded that he wished to 
give a notice of disagreement with the August 2001 
decision on Chapter 35 benefits.  He believed that he 
should have been rated permanently and totally disabled in 
June 1998, because that was when he applied for his 
disability to be permanent and total.  He noted VA 
treatment.  In October 2002, the veteran requested that 
his permanent and total disability be dated back to at 
least January 1989.  He asserted that there was a letter 
in the file which said he was totally and permanently 
disabled in the early 1970's.  

In January 2003, the veteran was sent a statement of the 
case on the issue of entitlement to an earlier effective 
date for eligibility for Dependent's Educational 
Assistance.  

Later, in January 2003, the veteran's attorney wrote that 
he was appealing the decision and declared that he was 
entitled to an earlier effective date for eligibility for 
Dependents Educational Assistance.  

The Board's search of the file does not disclose a claim 
for Dependents Educational Assistance under Chapter 35.  
Rather, as noted in the introduction to the above 
decision, it appears that the veteran is trying to cover 
his wife's medical treatment in June 2000 by having an 
earlier effective date assigned to his permanent and total 
disability rating.  This issue should be properly 
addressed, adjudicated and developed by the RO.  

The January 2005 VCAA notice letter mentioned the issue of 
entitlement to an effective date earlier than August 8, 
2001 for eligibility for Dependent's Educational 
Assistance; however, it did not tell the veteran what was 
needed to substantiate the claim.  The Board finds that, 
in this case, VCAA requires the RO to inform the veteran 
as to what evidence is needed to substantiate a claim for 
an effective date earlier than August 8, 2001, for the 
veteran's permanent and total disability rating.  

As discussed in the above introduction, the issue of 
entitlement to an effective date earlier than October 20, 
1994 for a total disability rating based on individual 
unemployability (TDIU) had been previously denied by the 
Board, but that decision was vacated and remanded by the 
Court for VCAA compliance.  In December 2003 Board 
remanded the effective date issues to the RO to provide 
the veteran with VCAA complying notice.  Review of the 
file, including the VCAA letter sent in January 2005, does 
not disclose any notice telling the veteran what evidence 
is needed to substantiate his claims for earlier effective 
dates.  Consequently, the Board must again remand the 
issues.  

A July 1952 service medical record shows a diagnosis of 
otitis externa.  Private and VA audiologic testing in 1996 
disclosed hearing loss.  VA clinical notes of January 2005 
show the veteran's tympanic membranes were dull, 
bilaterally.  The left ear canal was erythematous with no 
exudates.  There was a significant amount of ear wax, 
bilaterally.  The assessment was acute nonsuppurative 
otitis media of the left ear.  The veteran asserts that he 
has otitis and a hearing loss as the result of an in-
service episode of otitis and being a gunner and loader on 
a 90 millimeter gun while on active duty.  The VCAA 
provides that VA will treat an examination or opinion as 
being necessary if the evidence (including the claimant's 
statements) contains evidence of current disability, 
indicates symptoms may be associated with service, and 
does not contain sufficient medical evidence to make a 
decision.  38 U.S.C.A. § 5103A(d)(2) (West 2002).  Since 
there is a current disability and a diagnosis in service, 
as well as the veteran's assertion of a connection, a 
medical examination and opinion is necessary.  

Accordingly, the issues of entitlement to an effective 
date earlier than October 20, 1994 for a total disability 
rating based on individual unemployability (TDIU), and 
entitlement to an effective date earlier than August 8, 
2001, for a finding that the veteran is permanently and 
totally disabled, as well as entitlement to service 
connection for otitis media and a bilateral hearing loss, 
are REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
and any other applicable legal 
precedent.  Specifically, the veteran 
must be informed of the evidence needed 
to substantiate his claims for:  
a.  an effective date earlier than 
October 20, 1994 for a total disability 
rating based on individual 
unemployability (TDIU); and, 
b.  an effective date earlier than 
August 8, 2001, for a finding that the 
veteran is permanently and totally 
disabled.   

2.  The veteran should be scheduled for 
VA ear nose and throat (ENT) and 
audiologic examinations.  The claims 
folder should be made available to the 
examiners for review.  Following the 
audiometric testing, the clinical 
evaluation of the eras and any 
additional studies deemed necessary, the 
ENT physician should respond to the 
following question:  Is it at least as 
likely as not (a 50 percent or greater 
probability) that any ear disease that 
is currently present, to include otitis 
media and hearing loss, began during 
service or as the result of some 
incident of active duty, to include an 
episode of an ear infection or excessive 
noise exposure?  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate. 

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the written 
report.  

3.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the AMC/RO should undertake it 
before further adjudication of the 
claim.

4.  The AMC/RO should then readjudicate 
the claims that remain on appeal in 
light of any evidence added to the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


